Title: To James Madison from William C. C. Claiborne, 23 August 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


          § From William C. C. Claiborne. 23 August 1805, “County of Acadia Sixty Miles from New Orleans.” “In the course of my Journey I have found the Citizens much desturbed by a report of the retrocession to Spain of the Country west of the Mississippi. I have possitively asserted, that the Report was groundless; but it had acquired such general currency, that many good disposed Citizens cannot be made to think that their connexion with the United States is permanent.
          “On my arrival at Concordia (opposit Natchez) where I shall remain for a few days, it is my Intention again to write You: In the mean time, I cannot deny myself the plea sure of informing you, that the most perfect good Order prevails thro’out my Government, and the various subordinate Civil Officers vie with each other, in a faithful discharge of their duties.
          “I am fearful that my best efforts to render the Militia an efficient force, will for some time be unavailing. The various descriptions of Inhabitants; the difference in Language; and the aversion of the independent Farmers to serve in the Militia, unless in the higher grades are not my only difficulties.
          “To meet the convenience of the Citizens, and to render them Justice, I am inclined to think, that some Amendments to the late law of Congress relative to the Titles of Lands in this Territory, will be found advisable, and upon this subject, I shall hereafter do myself the Honor to write you fully. I will at this time Only observe, that some Indulgence ought to be given to the Owners of land on the Mississippi, and particularly that they should be secured in a right of preemption, to a certain Quantity of Acres lying in the rear of their present possessions.
          “Under the Government of Spain, it was customary to grant from Six to twenty Acres front and forty Deep. The Cypress Swamps which approach near the lands now in cultivation, were seldom included in the grant; but from time immorial [sic] the Timber has been at the disposition of the Inhabitant who owned the Land in front, and he was considered by the Spanish Government as possessing an equitable right to the Swamp.
          “If Congress should not make some special provision on this point, much discontent will arise; for the large Cypress Swamps, which at present limit the valuable Farms on the Mississippi will be monopolized by Speculators, and the present settlers greatly injured.”
        